DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered. 
Response to Arguments
The double patenting rejections over U.S. Patent Nos. 7,803,149 and 7,731,685 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejections. These rejections have further been maintained in view of the interpretation of the present claim language, as described in the paragraphs below.
Applicant's arguments filed 1/31/2022 have been fully considered, but they are not persuasive. The Applicant contends that Barry does not teach a balloon that is inflated to cause the transfer of amounts of the layer/paclitaxel-containing material to the vessel wall because the paclitaxel of Barry diffuses from its polymer into the vessel. The examiner respectfully disagrees. As presently worded, the claim language is being interpreted such that the paclitaxel is a part of the layer/paclitaxel-containing material coating. The claims state that amounts of the layer/ layer/paclitaxel-containing material coating are transferred to the vessel wall. The claims do not positively recite that the entire layer or all of the components of the layer are transferred to the vessel wall. Since the paclitaxel drug is a component of the layer, when the drug diffuses into the vessel wall, it is being considered to be the amount of the layer that is being transferred. In addition, if the Applicant is arguing that the claim language must be interpreted to mean that all of the components of the layer (e.g., a hydrophilic layer and the lipophilic bioactive agent) are transferred to the vessel wall, the present disclosure does not appear to have adequate support for that claim interpretation. In view of these claim interpretations, the pre-AIA  35 U.S.C. 103(a) rejections over Barry and Wang have been maintained, as described below.
The Applicant also contends that Barry does not teach the medical device being adapted to deliver a restenosis inhibiting amount of the paclitaxel to the vessel wall when the inflatable balloon is inflated to move the balloon wall from the initial folded condition to an inflated condition for an inflation time of up to about one minute. The examiner respectfully disagrees. Wang has been relied upon to teach that it is well known in the art that a balloon is inflated over about one minute to an expanded, inflated condition (Figs. 1, 5; col. 5, line 28- 65; col. 6, line 45 through col. 7, line 20), for the purpose of allowing the user to more easily insert and expand the balloon at its desired location. One of ordinary skill in the art at the time of the invention would further recognize that this inflation of about one minute can be repeated multiple times in order to avoid blocking the blood flow of the patient for too long a period of time.
In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal inflation time needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed inflation times, the optimization of the inflation times, would have been obvious at the time of applicant's invention in view of the teachings of Barry and Wang. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-13 of U.S. Patent No. 7,731,685. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and method characteristics are disclosed by both sets of claims.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,803,149. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and method characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry et al. (US Pub. No. 2002/0037358; hereinafter Barry) in view of Wang et al. (US Pat. No. 5,490,839; hereinafter Wang).
Barry teaches the following regarding claim 21: a method for delivering paclitaxel to a vascular vessel of a patient to inhibit restenosis, comprising: delivering the inflatable balloon (4) of a medical device into a vascular vessel of the patient (paras. 0011-0012, 0017, 0046-0049), wherein the inflatable balloon has a balloon wall (outer wall of element 4) to contact a wall of the vascular vessel upon inflation (paras. 0011-0012, 0017, 0046-0049); wherein the medical device has a layer (6) comprising paclitaxel (paras. 0017, 0037-0039) coated directly on the balloon wall and providing an outermost surface of the device over the balloon (Figs. 1c, 2b), wherein the layer comprising paclitaxel is adapted to deliver a restenosis inhibiting amount of the paclitaxel to the vessel wall by direct contact with the vessel wall caused by inflating the balloon (paras. 0011-0012, 0017, 0046-0049), with the direct contact causing transfer of amounts of the layer from the balloon and causing adherence of paclitaxel to the vessel wall for subsequent transfer into cells of the vessel wall (paras. 0011-0012, 0017, 0037-0049), with a lipophilic character of the paclitaxel promoting adherence of the paclitaxel to the vessel wall (paras. 0011-0012, 0017, 0037-0049, where the paclitaxel is inherently lipophilic and will, therefore, promote adherence to the vessel wall).
Regarding claims 21, 25, 28, 31, and 35, Barry teaches the limitations of the claimed invention, as described above.  However, it does not explicitly recite the balloon having an initial folded condition that is expanded to an inflated condition due to an inflation time of up to about one minute. Wang teaches that it is well known in the art that an inflatable balloon comprises a folded, deflated condition that is inflated over about one minute to an expanded, inflated condition (Figs. 1, 5; col. 5, line 28- 65; col. 6, line 45 through col. 7, line 20), for the purpose of allowing the user to more easily insert and expand the balloon at its desired location. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the balloon of Barry such that it has an initial folded condition that is expanded to an inflated condition due to an inflation time of up to about one minute, as taught by Wang, in order allow the user to more easily insert and expand the balloon at its desired location.
Barry teaches the following regarding claim 22: the method of claim 21, wherein the layer comprising paclitaxel extends circumferentially around the balloon such that upon said inflating, the balloon contacts the vessel wall and provides a full circumferential delivery of paclitaxel to an inner surface of the vessel wall (Figs. 1c, 2b; paras. 0046-0049).  
Barry teaches the following regarding claim 23: the method of claim 22, wherein the layer comprising paclitaxel consists essentially of paclitaxel (para. 0037).  
Barry teaches the following regarding claim 24: the method of claim 22, wherein upon said inflating, amounts of the layer comprising paclitaxel are delivered to the vessel wall by wiping contact of the layer comprising paclitaxel with the vessel wall (paras. 0046-0049).  
Barry teaches the following regarding claim 25: a method for delivering paclitaxel to a vascular vessel of a patient to inhibit restenosis, comprising: delivering the inflatable balloon (4) of a medical device (Figs. 1c, 2b) into a vascular vessel of the patient (paras. 0011-0012, 0017, 0046-0049), wherein the medical device includes a medically implantable structure (1) including a catheter shaft (3) and the inflatable balloon attached to the catheter shaft (Figs. 1c, 2b), the inflatable balloon having a balloon wall (outer wall of element 4) adapted for insertion into a vascular vessel of the patient (paras. 0011-0012, 0017, 0046-0049), wherein the medical device further includes paclitaxel-containing material (6) (paras. 0017, 0037-0039) coated on the balloon wall and providing an outermost surface of the device over the balloon (Figs. 1c, 2b), wherein the medical device is adapted to deliver a restenosis inhibiting amount of the paclitaxel to the vessel wall by wiping amounts of the paclitaxel-containing material onto the vessel wall when the inflatable balloon is inflated (Figs. 1c, 2b; paras. 0011-0012, 0017, 0037-0039, 0046-0049).  
Barry teaches the following regarding claim 26: the method of claim 25, wherein the paclitaxel-containing material consists essentially of paclitaxel (para. 0037).  
Barry teaches the following regarding claim 27: the method of claim 25, wherein upon said inflating, amounts of the paclitaxel- containing material are transferred to the wall of the vascular vessel by wiping contact of the paclitaxel-containing material with the wall of the vascular vessel (paras. 0046-0049).  
Barry teaches the following regarding claim 29: the method of claim 28, wherein upon said inflating, amounts of the layer comprising paclitaxel are transferred to the wall of the vascular vessel by wiping contact of the layer comprising paclitaxel with the wall of the vascular vessel (paras. 0046-0049).  
Barry teaches the following regarding claim 30: the method of claim 25, wherein the medical device does not have a stent mounted on the balloon (Figs. 1c, 2b).  
Barry teaches the following regarding claim 31: a method for delivering a lipophilic bioactive agent that inhibits smooth muscle cell proliferation and thus inhibits restenosis (paras. 0011-0012, 0017, 0037-0049) to a vascular vessel of a patient to inhibit restenosis, comprising: delivering an inflatable balloon (4) of a medical device into a vascular vessel of the patient (paras. 0011-0012, 0017, 0046-0049), the inflatable balloon having a balloon wall (outer wall of element 4), the inflatable balloon adapted for insertion into the vascular vessel and to contact a wall of the vascular vessel upon inflation to an inflated condition (Figs. 1c, 2b; paras. 0011-0012, 0017, 0046-0049), the medical device having a layer (6) comprising the lipophilic bioactive agent (paras. 0017, 0037-0039) coated directly on the balloon wall and providing an outermost surface of the medical device over the balloon (Figs. 1c, 2b); and inflating the inflatable balloon to the inflated condition to transfer amounts of the layer from the balloon wall and deliver a restenosis inhibiting amount of the lipophilic bioactive agent to the vessel wall by direct contact with the vessel wall (Figs. 1c, 2b; paras. 0011-0012, 0017, 0037-0039, 0046-0049), with a lipophilic character of the lipophilic bioactive agent promoting adherence of the lipophilic bioactive agent to the vessel wall (paras. 0011-0012, 0017, 0037-0049, where some of the listed bioactive agents, such as paclitaxel, are inherently lipophilic and will, therefore, promote adherence to the vessel wall).
Barry teaches the following regarding claim 32: the method of claim 31, wherein the layer extends circumferentially around the balloon such that upon said inflating, the balloon contacts the vessel wall and provides a full circumferential delivery of the lipophilic bioactive agent to an inner surface of the vessel wall (Figs. 1c, 2b; paras. 0037-0049).  
Barry teaches the following regarding claim 33: the method of claim 31, wherein the lipophilic bioactive agent is paclitaxel and the layer consists essentially of paclitaxel (para. 0037).  
Barry teaches the following regarding claim 34: the method of claim 31, wherein upon said inflating to the inflated condition, amounts of the layer are transferred to the wall of the vascular vessel by wiping contact of the layer with the wall of the vascular vessel (paras. 0037-0049).  
Barry teaches the following regarding claim 36: the method of claim 35, wherein upon said inflating to the inflated condition, amounts of the layer are transferred to the wall of the vascular vessel by wiping contact of the layer with the wall of the vascular vessel (paras. 0037-0049).  
Barry teaches the following regarding claim 37: the method of claim 31, wherein the medical device does not have a stent mounted on the balloon (Figs. 1c, 2b).
Barry teaches the following regarding claim 38: the method of claim 31, wherein the lipophilic bioactive agent is paclitaxel (paras. 0037-0039).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774